DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0162098 A1 to Kim et al. (hereinafter "Kim") in view of U.S. Patent Application Publication 2014/0145994 A1 to Burrough et al. (hereinafter "Burrough").
Regarding Claim 45, Kim teaches a method for dynamic user input to a handheld electronic device having one or more touch-sensitive sensors, comprising: detecting a first set of haptic contacts comprising a plurality of haptic contacts on one or more touch-sensitive sensors, each sensor disposed on a surface of the handheld electronic device, the haptic contacts each comprising an occurrence of a touch by a user on at least one of the touch-sensitive sensors (Fig. 10; Para. 98-102 of Kim; Reference number 51 indicates a user interface screen included in the portable terminal device 50. The user interface screen 51 includes a target to be manipulated by a user, that is, an object 52 to be manipulated by execution of a user command and a touch region 53 for manipulating the object 52… when a user brings fingers into contact with three points in the touch region 53, the portable terminal device 50 senses the contact and detects positions of the three points and directions of force applied by the user to the three points. Here, references 54 a, 54 b, and 54 c indicate contact regions that are set or detected at three points with which the fingers have been brought in contact); and triggering an event implemented by a device microprocessor in response to detection of a haptic contact within the first set of haptic contacts, on a target associated with said event (Fig. 10; Para. 98-102 of Kim; touch region 53 may be set as the whole or a portion of the user interface screen 51 or may be set independently of the user interface screen 51. In addition, the touch region may be set as an area mapped with the object 52 to be manipulated by execution of the user command. In the latter case, the selection of the object to be manipulated by execution of the user command and the execution of the user command according to the direction of force may be simultaneously performed by touching the object 52).
Kim does not explicitly disclose the target being a portion of one or more of the touch-sensitive sensors associated with a particular area, within an arrangement of targets, each target having a location determined based at least in part upon one or more spatial properties of all of said plurality of haptic contacts in the first set of haptic contacts.
However, Burrough teaches a target being a portion of one or more of touch-sensitive sensors associated with a particular area, within an arrangement of targets having locations determined based at least in part upon one or more spatial properties of haptic contacts (Figs. 1A, 11-12H; Para. 79-82 of Burrough; following block 1106, the zoom gesture method 1100 proceeds to block 1108 where the distance between at least the two fingers is compared. The distance may be from finger to finger or from each finger to some other reference point as for example the centroid. If the distance between the two fingers increases (spread apart) at 1110, a zoom-in signal is generated at 1112, otherwise a zoom out signal is generated at block 1114. The zoom-in signal, in turn, causes the haptic devices associated with the two fingers to provide a zoom-in haptic signal at 1116. Such a zoom in haptic signal can be, for example, faster (or slower) or more intense (or less intense) vibration as the distance between the two fingers increases. If the distance between two fingers decreases (close together), the zoom-out signal generated at block 1114 can cause the haptic devices associated with the two fingers to provide a zoom out haptic signal at 1118).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include the target being a portion of one or more of the touch-sensitive sensors associated with a particular area, within an arrangement of targets, each target having a location determined based at least in part upon one or more spatial properties of all of said plurality of haptic contacts in the first set of haptic contacts using the teachings of Burrough in order to modify the method taught by Kim. The motivation to combine these analogous arts would have been to provide a system that enhances the multi-touch experience by incorporating a corresponding physical response (Para. 9 of Burrough).

Regarding Claim 46, the combination of Kim and Burrough teaches that one of said spatial properties of the haptic contact comprises a contact position (Fig. 11; Para. 79-81 of Burrough; FIG. 11 is a diagram of a zoom gesture method 1100 in accordance with an embodiment of the invention. The zoom gesture can be performed on multi-touch multi-haptic surface 126. It should be noted that initially, the haptic devices associated with the surface 126 can be in the passive state whereby the controller can monitor the condition of each of the haptic nodes by determining if there is voltage Vp is being generated by the haptic device indicative of pressure being applied in the vicinity of the haptic node. Accordingly, the zoom gesture method 1100 generally begins at block 1102 where the presence of at least a first finger and a second finger are detected on a touch sensitive surface of the surface 126).

Regarding Claim 47, the combination of Kim and Burrough teaches that one of the spatial properties of the haptic contact comprises a shape of contact area (Fig. 13; Para. 83-84 of Burrough).

Regarding Claim 48, the combination of Kim and Burrough teaches that one of the spatial properties of the haptic contact comprises an orientation of contact area (Fig. 13; Para. 83-84 of Burrough).

Regarding Claim 49, the combination of Kim and Burrough teaches that one of the spatial properties of the haptic contact comprises a trajectory of contact movement (Figs. 11-12H; Para. 79-82 of Burrough; as the zoom factor increases, the haptic profile H(d) can change by, for example, the slope becoming more steep as the resolution of the underlying map increases as shown in FIG. 12G. FIG. 12B illustrates a user positioning their fingers 1206 over a region of North America 1202, particularly the United States 1208 and more particularly California 1210. In order to zoom in on California 1210, the user starts to spread their fingers 1206 apart as shown in FIG. 12C. As the fingers 1206 spread apart further (distance increases) the haptic effect felt by the two fingers changes as the map zooms in further).

Regarding Claim 50, the combination of Kim and Burrough teaches that the step of triggering an event in response to detection of a haptic contact is performed by a handheld electronic device microprocessor implementing application software (Fig. 1; Para. 44-58 of Kim; control unit 120).

Regarding Claim 51, the combination of Kim and Burrough teaches that the step of triggering an event in response to detection of a haptic contact is performed by a handheld electronic device microprocessor implementing operating system software (Figs. 1A-1B; Para. 37-47 of Burrough; Micro-controller 132 can use touch information Tinfo to query haptic data base 134 that includes a number of pre-determined haptic profiles each of which describes a specific haptic response Hx, in terms of duration of response, type of vibro-tactile response, strength of response, etc.).

Regarding Claim 52, the combination of Kim and Burrough teaches that the step of triggering an event in response to detection of a haptic contact comprises correlating a spatial relationship between haptic contacts with the one or more touch-sensitive sensors to a spatial relationship between selectable elements on a display screen disposed within a front surface of (Fig. 11-12H; Para. 79-82 of Burrough; following block 1106, the zoom gesture method 1100 proceeds to block 1108 where the distance between at least the two fingers is compared. The distance may be from finger to finger or from each finger to some other reference point as for example the centroid. If the distance between the two fingers increases (spread apart) at 1110, a zoom-in signal is generated at 1112, otherwise a zoom out signal is generated at block 1114. The zoom-in signal, in turn, causes the haptic devices associated with the two fingers to provide a zoom-in haptic signal at 1116. Such a zoom in haptic signal can be, for example, faster (or slower) or more intense (or less intense) vibration as the distance between the two fingers increases. If the distance between two fingers decreases (close together), the zoom-out signal generated at block 1114 can cause the haptic devices associated with the two fingers to provide a zoom out haptic signal at 1118… as the zoom factor increases, the haptic profile H(d) can change by, for example, the slope becoming more steep as the resolution of the underlying map increases as shown in FIG. 12G. FIG. 12B illustrates a user positioning their fingers 1206 over a region of North America 1202, particularly the United States 1208 and more particularly California 1210. In order to zoom in on California 1210, the user starts to spread their fingers 1206 apart as shown in FIG. 12C. As the fingers 1206 spread apart further (distance increases) the haptic effect felt by the two fingers changes as the map zooms in further).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622